Citation Nr: 1142301	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a low back injury and, if so, whether service connection warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to December 1981. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decision of December 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO. The transcript of the hearing is associated with the claims file and has been reviewed.

The issues of entitlement to service connection for a low back injury is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A claim of service connection for residuals of a low back injury was previously denied by the RO in September 2007.  The Veteran was notified of this decision and of his appellate rights.  He did not timely appeal. 

2. Evidence received since the September 2007 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for residuals of a low back injury.



CONCLUSION OF LAW

1. The September 2007 RO decision denying service connection for residuals of a low back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2. Since the September 2007 RO decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim. 

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the Court has held that the newly presented evidence need not be probative of all the elements required to award the claim but that the evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996). Evidence that is merely cumulative of other evidence in the record is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). 

Furthermore, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Prior to the current claim, the Veteran's claim for entitlement to service connection for residuals of a low back injury was denied in a September 2007 rating decision by the RO.  The RO determined that while the in-service treatment records do indicate treatment for a low back injury or pain, no permanent residual or chronic disability was shown.  The Veteran did not appeal; accordingly, the September 2007 RO decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  The evidence of record at the time of the September 2007 rating decision was service treatment records and VA treatment records.

The Veteran submitted a new claim of service connection for residuals of a low back injury in October 2008 and was denied by the RO in December 2008. The Veteran timely appealed this decision. 

According to the evidence submitted since the September 2007 rating decision, the Veteran testified upon separation in 1981, he was treated for a back injury (which occurred during service) at the VA medical center and has continued treatment until the present time.  He stated there have been no injuries to his back since service and that was treated with pain medication continuously.  The Veteran testified that he was told by a doctor at the Topeka VA medical center that his back pain stemmed from an old injury.  While the Veteran acknowledged it was unclear whether the doctor's opinion referred to his injury during service, he was told the injury "had been there for a while."   

The medical evidence above is "new" because it was not previously considered by the Board and is not redundant of evidence previously considered.  It is "material" because the Veteran is competent to testify as to the continuity of his symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra. 

Here, as will be discussed in further detail in the REMAND section below, the lay testimony, along with the newly submitted VA and private medical evidence, satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

As new and material evidence has been received, the claim for a low back injury is reopened and, to that extent only, the appeal is granted.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. The Court has held in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Having reopened the claim of entitlement to service connection for residuals of a low back injury does not end the Board's inquiry.  Rather, in this case, it places upon VA the duty to assist the appellant in the development of the claim by conducting an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); see also 38 U.S.C.A. § 5107(a) (West 2002). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes the Veteran's testimony, as stated above, that he injured his back during service and has experienced pain and other symptoms continuously since separation from service.   He stated that while in service, he was involved in a motor vehicle accident as the driver of the vehicle he was in was intoxicated.  The Veteran testified he was treated at the hospital for a back injury following the accident and was offered a medical discharge.  It is unclear from the Veteran's testimony whether the accident occurred in December 1979.  The Veteran further stated that he did not undergo an examination upon separation in December 1981. 

According to the Veteran's in-service treatment records, he first reported low back pain in December 1979 and continued to seek treatment until November 1980.  

The Veteran was not afforded a VA examination addressing whether his claimed back disability was related to his back injury during service. 

The United States Court of Appeals for Veterans Claims has held that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Based on the Veteran's testimony of a back injury during service and a continuity of symptoms, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded a VA examination to determine clarify the diagnosis and the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Furthermore, the Veteran stated he was treated at the Topeka VA Medical Center since separation and is now being treated at the Orlando VA Medical Center.  These records are not of record.  Additionally, a separation examination is not of record and there are no hospital records from the Veteran's claimed motor vehicle accident.  As such, any available outstanding records must be obtained and associated with the claims file.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim, namely VA treatment records from the Topeka and Orlando VA Medical Centers.  The AMC should attempt to obtain and associate with the claims folder any medical records identified that are not already of record. 

2. Contact the National Personnel Records Center (NPRC), as well as any other appropriate State or Federal agency, and obtain the Veteran's complete in-service treatment records.  Specifically, hospital records as indicated by the Veteran at the May 2011 Board hearing should be obtained and associated with the record.  If no additional records are located, or if they have been destroyed or damaged, then ask for specific confirmation of this.  And if it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(e)(1).

3. Once all outstanding records, if any, are obtained and associated with the claims file, the AMC/RO must request an examination and opinion from an examiner with the appropriate expertise to determine whether the Veteran has any current diagnosis of a low back disability and if so, whether it is at least as likely as not that any diagnosed low back disability is related to the Veteran's military service.

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere conjecture, this should be commented upon in the report. 

4. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claim can be granted.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


